Bergan, J.
The proceeding is to determine the right to register and vote in the Third Election District of the town of Guilderland of citizens employed in the service of the United States under the jurisdiction of the Works Progress Administration in the Voorheesville Holding and Re-Consignment Depot. These persons are housed at Camp Voorheesville. In this situation it must be held generally that they do not gain a residence for the purpose of voting unless in individual cases it may be shown by extrinsic evidence that a residence was actually acquired in the election district.